Citation Nr: 1803351	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1986 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated March 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In June 2014, the Veteran perfected a timely substantive appeal.

A video-conference hearing was held in June 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran's service-connected bilateral hearing loss currently is evaluated as zero percent disabling (non-compensable) effective February 1, 2004, and he now asserts that his hearing loss has worsened in severity.

During the June 2017 Board hearing, the Veteran stated that he was to receive an audiology examination in July, and the undersigned VLJ agreed to allow the Veteran to submit the examination results for consideration by the Board in adjudicating this appeal.  Hearing Transcript at pgs. 3, 6.  During the hearing, the VLJ emphasized that any audiology examination results submitted to the Board must reflect that speech recognition scores were determined pursuant to the Maryland CNC standard.  Id. at 6.  The Veteran did sumbit a new private audiology report, dated July 6, 2017, but it does not indicate whether the speech recognition scores were determined by the Maryland CNC standard or any other standard for that matter.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that VA has a duty to return for clarification unclear or insufficient private examination reports or VA progress notes where it was unclear whether speech discrimination testing was conducted using the Maryland CNC test, or, the Board must explain why such clarification is not needed.  The Board finds it cannot fairly adjudicate the issue of whether the Veteran's bilateral hearing loss disability warrants a higher rating, without clarification.  Hence, the examination report is not adequate for VA purposes.  See 38 C.F.R. § 4.85(a).  Accordingly, the Veteran should be afforded a new VA audiological examination to assist in determining the current severity of the Veteran's service-connected bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to obtain clarification, if possible, whether speech discrimination testing was conducted using the Maryland CNC test for the July 2017 private audiology examination report he recently submitted and clarification as to the audiologist's name and business address.  

2.  Regardless of the answer to the directive above, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  All necessary tests should be conducted.

Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  The examiner must also provide a full description of all functional deficits caused by service-connected bilateral hearing loss.

3.  After completion of the above additional development and compliance with the requested actions has been ensured, readjudicate the claim on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

